Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 08/02/2022 is acknowledged.  The traversal is on the ground(s) that examining all of the claims is not believed to create an undue search burden, the subject matter is not independent and distinct, and different classifications is not adequate grounds for restriction.  This is not found persuasive because for the reasons outlined in the restriction requirement dated 06/03/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/02/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/297,224 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘224 application are substantially similar in scope to the claims of the ‘065 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US20190185351, hereinafter referred to as Huang).
Regarding claim 1, Huang discloses a monolithic porous body comprising Magneli phase titanium oxide (see Huant at [0103], disclosing fabricated Magneli phase Ti4O7 ceramic membrane materials in different shapes). While Huang does not explicitly disclose and a developed interfacial area ratio Sdr of at least 60 %, the Sdr being measured according to IS025 178- 2:20 12, this is an inherent property of the material disclosed by Huang because Huang discloses the specific surface area of the Ti4O7 ceramic material was 0.12 m2/g… about 1302 times the nominal geometric area (50 cm2) (see Huang at [0104]]). Paragraph [0037] and Fig. 5 of the instant application illustrate the meaning of the Sdr ratio as it relates to the projected area vs the developed interfacial surface. The increase in surface area disclosed by Haunt is approximately 1302 times the flat surface area, which is above the "at least 60%" range claimed in claim 1 even though Huang does not use IS025 178- 2:20 12 to measure the surface area.
Regarding claim 2, while Huang does not explicitly disclose the body comprises a water pollutant degradation of at least 25%, this is a limitation directed to a method of using the material, not a limitation which limits the structure or composition of the material of claim 1, therefore this limitation does not further limit claim 1.  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  
Regarding claim 3, while Huang does not explicitly disclose a specific energy consumption for conducting the water pollutant degradation is not greater than 600 kWh/kg TOG between 1 and 10 hours, this is a limitation directed to a method of using the material, not a limitation which limits the structure or composition of the material of claim 1, therefore this limitation does not further limit claim 1.  Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 5, Huang discloses the body comprises pores having a diameter from 2 μm to 10 μm in an amount of at least 15 vol% (see Huang at [0103], disclosing a median pore diameter of 3.6 μm (based on volume) or 2.8 μm (based on area), and an average pore diameter of 2.6 μm.).
Regarding claim 8, Huang discloses the body comprises Ti4O7 (see Huang at [0103], disclosing fabricated Magneli phase Ti4O7 ceramic membrane materials in different shapes). 
Regarding claim 9, Huang discloses the body comprises an electric conductivity of at least 20 S/cm (see Huang at [0102], disclosing an electric resistance of 2.4x10-3Scm, which is an electric resistance of 0.0024 Scm. If we represent conductivity by σ(greek sigma) and resistivity by ρ(greek rho) their relation is given by: σ = 1 / ρ; therefore the conductivity is 1/0.0024 Scm = 416.7 Scm, which is within the claimed range.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US20190185351, hereinafter referred to as Huang).
Regarding claim 4, while Huang does not explicitly disclose the body comprises a total porosity of at least 25% based on the total volume of the body, Huang does disclose a porosity of 21.6% (see Huang at [0103]), which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 6, while Huang does not explicitly disclose the body comprises pores having a diameter greater than 345 μm in an amount of at least at least at least 30 vol% based on the total volume of the body, Huang does disclose the material exhibits a multimodal pore size distribution, with the majority of the intrusion pore volume attributed to the macropores of 15 μm diameter and only about 25% of the measured surface area associated with pores from 280 nm to 600 nm, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731